DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed July 20, 2022.
	Claims 1-21 are pending.  Claims 1, 3-6 and 14 are amended.  Claims 1, 5-6 and 14 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chih et al. (U.S. 2021/0248048; hereinafter “Chih”).
	Regarding independent claim 6, Chih discloses an integrated circuit (Fig. 1) comprising:
	a one-time programmable memory (see Abstract); and
	a memory control circuit (Fig. 1: 14) coupled to the memory and configured to:
	attempt to write data (Fig. 3: S302, see also page 2, par. 0021) in at least one first register (Fig. 1: 122) of the one-time programmable memory (see Abstract);
	verify whether the data has been correctly written in the at least one first register (Fig. 3: S304); and
	in case the data has not been correctly written in the at least one first register (“the data cell is verified as failed,” see Fig. 3: S306), attempt to write the data (Fig. 3: S306) in at least one second register (Fig. 1: 126) of the one-time programmable memory (see Abstract).
As discussed above, Chih’s integrated circuit is substantially identical in structure to the claimed “integrated circuit,” where the differences reside only in the remaining limitations relating to function of “verifying hardware electrical values of the at least one first register, and a value of a verification code contained in the data written in the at least one first register.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Chih’s integrated circuit appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 7, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
	Regarding claim 8, Chih discloses wherein the first group of write-protected memory cells and the second group of write-enabled memory cells are part of a single memory array (Fig. 1: 12).
	Regarding claim 9, Chih discloses a communication interface configured to communicate with a programming system (see page 1, par. 0016).
	Regarding claim 10, Chih discloses an integrated circuit customization system (see page 1, par. 0016), comprising:
	the integrated circuit of claim 6 (Fig. 1); and
	a programming system (see page 1, par. 0016) configured to customized the integrated circuit (Fig. 1).
	Regarding claim 11, Chih discloses a power supply configured to supply power to the integrated circuit (power supply (not shown in Figures) to provide voltage to the memory, see page 2, par. 0021);
	a control system (Fig. 1: 14); and
	a communications interface configured to communicate with the integrated circuit (see page 1, par. 0016).
	Regarding claim 12, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
Regarding claim 13, Chih discloses wherein the integrated circuit further comprises a second communications interface configured to communicate with the programming system (see page 1, par. 0016).
Regarding independent claim 14, Chih discloses an integrated circuit (Fig. 1) comprising:
	a one-time programmable memory (see Abstract); and
	a memory control circuit (Fig. 1: 14) coupled to the memory and configured to:
	verify whether data has been correctly written in at least one first register (Fig. 3: S304); and
	in case the data has not been correctly written in the at least one first register (“the data cell is verified as failed,” see Fig. 3: S306), read data from at least one second register (“redundant cells 126 is read in replacement of the data stored in the data cell 122,” see page 2, par. 0029) of the one-time programmable memory.
As discussed above, Chih’s integrated circuit is substantially identical in structure to the claimed “integrated circuit,” where the differences reside only in the remaining limitations relating to function of “verifying hardware electrical values of the at least one first register, and a value of a verification code contained in the data written in the at least one first register.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Chih’s integrated circuit appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 15, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
Regarding claim 16, Chih discloses wherein the first group of write-protected memory cells and the second group of write-enabled memory cells are part of a single memory array (Fig. 1: 12).
Regarding claim 17, Chih discloses a communications interface configured to communicate with a programming system (see page 1, par. 0016).
Regarding claim 18, Chih discloses an integrated circuit customization system (see page 1, par. 0016), comprising:
	the integrated circuit of claim 14 (Fig. 1); and
	a programming system (see page 1, par. 0016) configured to customized the integrated circuit (Fig. 1).
	Regarding claim 19, Chih discloses a power supply configured to supply power to the integrated circuit (power supply (not shown in Figures) to provide voltage to the memory, see page 2, par. 0021);
	a control system (Fig. 1: 14); and
	a communications interface configured to communicate with the integrated circuit (see page 1, par. 0016).
	Regarding claim 20, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
Regarding claim 21, Chih discloses wherein the integrated circuit further comprises a second communications interface configured to communicate with the programming system (see page 1, par. 0016).
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited step of verifying hardware electrical values of the at least one first register, and a value of a verification code contained in the data written in the at least one first register, in combination with the other limitations.
With respect to independent claim 5, there is no teaching or suggestion in the prior art of record to provide the recited step of verifying hardware electrical values of the at least one first register, and a value of a verification code contained in the data written in the at least one first register, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claims 6 and 14 have been fully considered but they are not persuasive.
With respect to independent apparatus claims 6 and 14, Applicant asserts that Chih does not teach or suggest verifying hardware electrical values of the at least one first register, and a value of a verification code contained in the data written in the at least one first register, see Applicant’s Remarks pages 9-11.  This particular remark is not considered persuasive.
Claims 6 and 14 are constructed as a product claim, Chih’s integrated circuit is substantially identical to the claimed device.  Where the claimed and prior art product are identical or substantially identical in structure or composition, the claimed properties and functions are presumed to be inherent, as described above.  Although it described allowable subject matter similar to claims 1 and 5, claims 6 and 14 does not distinguish from the prior art in terms of structure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825